In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                              ____________________
                                 NO. 09-14-00189-CR
                              ____________________

                       IN RE ROBERT DANIEL MENZIES
_______________________________________________________                  ______________

                                  Original Proceeding
________________________________________________________                  _____________

                            MEMORANDUM OPINION

       Robert Daniel Menzies asks this Court to issue a writ of mandamus

compelling the 258th District Court of San Jacinto County to require the official

court reporter to disclose the cost for “any DNA findings” and statement of facts in

a case that resulted in a final conviction. Menzies complains that the trial court

failed to act on his formal request for the price of the trial transcripts. 1

       To establish his right to relief, Menzies must show his request has been


       1
       See generally In re Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App. 2014)
(“By depriving relator of the information about the cost to obtain his trial and
appellate transcripts, the district clerk’s policy invoking [Texas Government Code]
Section 552.028 deprived relator of the ability to prepare an application for a writ
of habeas corpus that included all possible grounds for relief and thereby denied
him the right to access the courts.”).
                                             1
actually brought to the trial court’s attention or presented for a ruling. See In re

Layton, 257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding). We

cannot conduct a meaningful review of the trial court’s action without a mandamus

record. See In re Layton, No. 07-07-0490-CV, 2007 WL 4531939, at *1 (Tex.

App.—Amarillo Dec. 19, 2007, orig. proceeding) (mem. op.).

      On April 30, 2014, we issued a notice of non-compliance and provided a

thirty-day extension of time for Menzies to amend his filings to add a supporting

record, to describe the method he used to inform the trial court that the documents

have been filed and require action, and to serve the respondent and the real party in

interest with a copy of the mandamus petition. See Tex. R. App. P. 9.5, 52.7.

Menzies failed to cure the deficiencies in his mandamus petition. We deny the

petition for writ of mandamus without prejudice.

      PETITION DENIED.

                                                         PER CURIAM

Opinion Delivered June 25, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         2